Exhibit STATEMENT REGARDING RATIO OF EARNINGS TO FIXED CHARGES Brown & Brown’s ratio of earnings to fixed charges for each of the periods indicated is as follows: FOR THE YEAR ENDED DECEMBER 31, 2008 2007 2006 2005 2004 Fixed Charges: Interest expensed and capitalized $ 14,690 $ 13,802 $ 13,357 $ 14,469 $ 7,156 Amortized premiums, discounts and capitalized expenses related to indebtedness — Estimate of interest within rental expense — Preferenced security dividend requirements of consolidated subsidiaries — Total Fixed Charges $ 14,690 $ 13,802 $ 13,357 $ 14,469 $ 7,156 Earnings: Pretax income $ 272,498 $ 311,527 $ 280,041 $ 244,130 $ 206,949 Addback: Fixed charges 14,690 13,802 13,357 14,469 7,156 Amortization of capitalized interest — Distributed income of equity investees — Losses of equity investees — Less: Interest capitalized — Preference security dividend requirement of consolidated subsidiaries — Minority interest in pre-tax income of subsidiaries — Total Earnings $ 287,188 $ 325,329 $ 293,398 $ 258,599 $ 214,105 Ratio of Earnings to Fixed Charges 19.5 23.6 22.0 17.9 29.9
